Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

This application is in condition for allowance except for the presence of claims 1-3 directed to invention non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.
This Office Action is responsive to Applicant’s Amendment filed on 09/02/2021.  Claims 9-14 have been canceled. New claims 15-17 haven added.
Claims 4-8 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or render obvious a motivation to provide for a method for producing a flexible transmission element as defined by the limitations of claims 4 and 7, wherein an unprocessed part having a sleeve-shaped section with a thicker section and a thinner base section and the outer toothing of the transmission element is formed only in the thicker section as required by claim 4, and wherein the unprocessed part having the thicker section is formed with an increased thickness compared to a base band thickness of the sheet metal band by deep drawing as required by claim 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HA DINH HO/Primary Examiner, Art Unit 3658